DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, filed on 11/26/2021, have been fully considered but they are not persuasive. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited reference to reasonably and properly meet the claimed limitations.
Independent Claims 1 and 29   
 Applicants' argument – “… Applicant submits that the disclosure in Baucho is entirely directed to data hopping sequences and synchronization hopping sequences within a single superframe. … Accordingly, at best, Baucho discloses data and synchronization hopping sequences within one superframe, but it is completely silent with respect to the data and/or synchronization hopping sequences of adjacent superframes as required by claim 1.” as recited in pages 5-6 of remark, date 11/26/2021.
	Examiner's response – 
	Bauchot teaches the sequence of frequency hopping periods (THOP) as a superframe (Fig.3 elements 80-83 and col.4 line 60 – col.5 line 15). 
Bauchot further teaches that the superframe may include two kinds of frequency periods. A first type as shown in FIG. 4A are frequency hopping periods wherein data exchanges occur on an operating frequency (Fi, Fi+1) and synchronization information occur on the signalling frequencies (SF1, SFi, SFN) (Fig.4A and col.5 line 60 – col.6 line 4).
As shown in Fig.4A, the Frequency Hopping Period (i) is considered as the superframe (i) (first superframe). The Frequency Hopping Period (i+1) is considered as the superframe (i+1) that is the superframe immediately succeeding the first superframe (superframe (i+1)).

	Fig.4A and col.7 lines 43-55 further teaches that FIG. 4A is a schematic of a Frequency Hopping Period (I) (i.e. superframe (I)) during which data are transmitted over an operating frequency Fi, followed by signalling information transmitted over reserved signalling frequencies (SF1, SFi, SFN).  
The operating frequency Fi in this first example is not one of the reserved 
signalling frequencies (SF1, SFi, SFN), and therefore Fi is used only during the Hopping Period Fi within the superframe.
It is clear that the operating frequency Fi+1 is also not one of the reserved 
signalling frequencies (SF1, SFi, SFN).

Based on the explanations described above the claim 1 rejection is shown below.
With regard claim 1, Baucho et al. discloses a communication device (Fig.2) comprising one or more processors (Fig.2 element 62) configured to:
identify a data hopping sequence for a first superframe comprising a plurality of frames (col.4 line 60 – col.5 line 13, where the proposed scheme is based on a sequence of frequency hopping periods (THOP), currently 
switch hopping frequencies over the plurality of frames according to a data hopping sequence (Fig.3 and col.6 lines 25-30) to excludes one or more hopping frequencies scheduled for use by a synchronization hopping sequence in one or more superframe immediately succeeding the first superframe (Fig.4A and col.5 line 60 – col.6 line 8 and col.7 lines 43-55).
Note that the first superframe is considered as the Frequency Hopping Period i as shown in Fig.4A and the superframe immediately succeeding the first superframe is considered as the Frequency Hopping Period (i+1) (col.5 line 60 – col.6 line 4). Furthermore, the hopping operating frequency (Fi, Fi+1) is not one of the reserved signalling frequencies (SF1, SFi, SFN) (or synchronization frequencies) (col.5 line 60 – col.6 line 4 and col.7 lines 43-55). 
With regard claim 29, which is a method claim including similar features as those recited in claim 1. Thus, the claim 1 rejection can be applied to claim 29.

Thus, for the explanation addressed in the above paragraph, the rejection under 35 U.S.C. 102(a)(1) with Baucho’s reference is adequate.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 28, 29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baucho et al. (US 6,031,864).
With regard claim 1, Baucho et al. discloses a communication device (Fig.2) comprising one or more processors (Fig.2 element 62) configured to:
identify a data hopping sequence for a first superframe comprising a plurality of frames (col.4 line 60 – col.5 line 13, where the proposed scheme is based on a sequence of frequency hopping periods (THOP), currently designated as a superframe, during which transmissions of data occur over a range of operating frequencies (F1, Fi, FN).  The superframe is divided into time frames (TF0, TF1, .  . . , TF6) of variable length, each time frame being composed of time slots of different types, generally represented as (A, B, C) for data exchanges, …); and 

Note that the first superframe is considered as the Frequency Hopping Period i as shown in Fig.4A and the superframe immediately succeeding the first superframe is considered as the Frequency Hopping Period (i+1) (col.5 line 60 – col.6 line 4). Furthermore, the hopping operating frequency (Fi, Fi+1) is not one of the reserved signalling frequencies (SF1, SFi, SFN) (or synchronization frequencies) (col.5 line 60 – col.6 line 4 and col.7 lines 43-55). 
With regard claim 3, Baucho et al. further discloses wherein the data hopping sequence excludes one or more hopping frequencies that were previously used by the data hopping sequence in one or more superframes immediately preceding the first superframe (Fig.4A and col.5 line 60 – col.6 line 8, where the previously used hopping frequencies can be considered as the previously used synchronization frequency (SFi)).
With regard claim 28, Baucho et al. further discloses identifying the data hopping sequence based on a device-to-device (D2D) communication pairing between the communication device and another terminal device. (col. 5 lines 24-33, where the person of ordinary skill in the art can easily devise other arrangements in which type C slots are used for direct communication between remote stations 
With regard claim 29, which is a method claim related to claim 1, all limitation is contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 31, which is a method claim related to claim 3, all limitation is contained in claim 3. The explanation of all the limitation is already addressed in the above paragraph.
Allowable Subject Matter
Claims 2, 4, 5, 21-27, 30, 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633